Title: Thomas Jefferson to James Monroe, 16 October 1814
From: Jefferson, Thomas
To: Monroe, James


          Dear Sir  Monticello Oct. 16. 14.
          Your letter of the 10th has been duly recieved. the objects of our contest being thus entirely changed by England, we must prepare for interminable war. to this end we should put our house in order, by providing men and money to indefinite extent. the former may be done by classing our militia, and assigning each class to the description of duties for which it is fit. it is nonsense to talk of regulars. they are not to be had among a people so easy and happy at home as ours. we might as well rely on calling down an army of angels from heaven. I trust it is now seen that the refusal to class the militia, when proposed years ago, is the real source of all our misfortunes in this war.the other great and indispensable object is to enter on such a system of finance, as can be permanently pursued to any length of time whatever. let us be allured by no projects of banks, public or private, or ephemeral expedients, which enabling us to gasp and flounder a little longer, only increase, by protracting, the agonies of death.
          Percieving, in a letter from the President, that either I had ill expressed my ideas on a particular part of this subject, in the letters I sent you, or that he had misapprehended them, I wrote him yesterday an explanation; and as you have thought the other letters worth a perusal, and a communication to the Secretary of the treasury, I inclose you a copy of this, lest I should be misunderstood by others also. only be so good as to return me the whole, when done with, as I have no other copies.Since writing the letter now inclosed, I have seen the Report of the Committee of finance, proposing taxes to the amount of 20. Millions. this is a dashing proposition. but if Congress pass it, I shall consider it a sufficient evidence that their constituents generally can pay the tax. no man has greater confidence, than I have, in the spirit of our people, to a rational extent. whatever they can, they will. but without either market or medium, I know not how it is to be done. all markets abroad, and all at home, are shut to us; so that we have been feeding our horses on wheat. before the day of collection bank notes will be but as oak leaves: and of specie there is not within all the US. one half of the proposed amount of the taxes. I had thought myself as bold as was safe in contemplating as possible an annual taxation of ten millions as a fund for emissions of treasury notes, and when further emissions should be necessary, that it would be better to enlarge the time, than the tax for redemption. our position with respect to our enemy, & our markets distinguishes us from all other nations; inasmuch as a state of war, with us, annihilates in an instant all our surplus produce; that on which we depended for many comforts of life. this renders peculiarly expedient the throwing a part of the burthens of war on times of peace & commerce. still however my hope is that others see resources, which in my abstraction from the world, are unseen by me; that there will be both market and medium to meet these taxes, and that there are circumstances which render it wiser to levy 20. Millions at once on the people, than to obtain the same sum on a tenth of the tax.
          I inclose you a letter from Colo James Lewis, now of Tennissee, who wishes to be appointed Indian agent; and I do it lest he should have relied solely on this channel of communication. you know him better than I do, as he was long your agent. I have always believed him an honest man, and very good-humored and accomodating. of his other qualifications for the office you are the best judge.—Believe me to be ever affectionately yours.
          Th: Jefferson
        